DETAILED ACTION
Claims 1 – 19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 – 8 and 15 - 19 are invoking 112(f) interpretation for reciting limitations such as “a main control component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “control component” coupled with functional language “configured to receive, transfer, read” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure for “control component” described in the specification for the 35 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-11,13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over James-Roxby et al (US Patent 7,133,978 B1), hereinafter refer to as “James” and in view of Kang (US Publication 2016/0291878 A1). 
Regarding claim 1, James discloses a semiconductor apparatus [Fig. 2] comprising: 
a storage device [memory 212] including a data area and a code area and storing program codes provided from a host device in the code area; 
a plurality of unit processors [processors 206], each of the plurality of unit processors including an internal memory [internal memory of the processor (e.g. cache)]; and 
a main control component [controller] configured to receive an operation policy, which includes a processor ID, a code ID, and a code address, and to control the plurality of unit processors based on the operation policy, wherein the processor ID is an identifier for each of the plurality of unit processors, the code ID is an identifier for each of the program codes, and the code address indicates a position of the code area where each of the program codes is stored [Col. 5 lines 55 – 60: jobs to be executed and associated job data is received. A job pool is generated and stored in a first portion of a shared memory [Fig. 2, 212] coupled to the multiple processors] [Col. 6 line 6 – 19: each job includes information as to: The processor ID of the processor that completed the job; a job-type identifier; an address to dereference in order to find the segment of associated job data or a base address of an associated address space for performing the job; a value to signify the length of the segment of associated job data or size of the associated address space.][receiving the jobs includes the information stored in the shared memory 212]. 
James does not explicitly disclose a main control component configured to receive an operation policy, which includes a processor ID, a code ID, and a code address, from the host device. In other words, James is silent about the operation policy received from the host device.
Kang discloses in figure 1, a memory command generating unit 120 receives and queues task IDs from the host device [Fig. 1 and 0012- 0015, 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of James and Kang together because they both directed to manage tasks execution for the processors. Kang’s disclosing receives the task IDs from the host would allow James to increase the system’s efficiency for tasks execution by enabling the operation policy to be received from the host. Thus, the tasks execution speed can be faster and in sequencing manner. 

Regarding claim 2, James discloses the semiconductor apparatus according to claim 1, wherein the main control component is further configured to transfer the code 
Regarding claim 4, James discloses the semiconductor apparatus according to claim 1, wherein the operation policy is configured to cause the plurality of unit processors to commonly execute any one of the program codes, or cause each of a plurality of program codes to be distributed and executed in the plurality of unit processors [Col. 5 lines 22- 51 and col. 6 lines 6 – 25: processors executes program codes]. 
Regarding claim 5, James discloses the semiconductor apparatus according to claim 1, wherein the plurality of unit processors are grouped into a given number of processor parts, and wherein the operation policy is configured to cause each of the processor parts to execute a corresponding one of the program codes [Col. 5 lines 22- 51 and col. 6 lines 6 – 25: each processor executes the corresponding one of the program codes]. 
Regarding claim 6, James discloses the semiconductor apparatus according to claim 1, wherein the operation policy further includes an option number, which represents a specific combination of the processor ID, the code ID, and the code address [Col. 6 line 6 – 19: each job includes information as to: The processor ID of the processor that completed the job; a job-type identifier; an address to dereference in order to find the segment of associated job data or a base address of an associated address space for performing the job; a value to signify the length of the segment of associated job data or size of the associated address space.]. 

Regarding claim 8, Kang discloses the semiconductor apparatus according to claim 1, wherein the main control component is configured to receive the operation policy from the host device when power is supplied to the semiconductor apparatus or the semiconductor apparatus is operating [Fig. 1, 0012 – 0015: queuing the received task IDs in order from the host device]. 
Regarding claim 9, it is directed to the method claim for performing the steps recited in above apparatus claim 1. Thus, James discloses this claim for the same reasons as set forth in claim 1 above. 
Regarding claim 10, James discloses the operation method of the semiconductor apparatus according to claim 9, wherein the operation policy further includes an option number, which represents a specific combination of the processor ID, the code ID, and the code address, and wherein the operation policy or a signal indicating the option number is received when each of the plurality of unit processors is in a reset state in a booting process or the semiconductor apparatus is in an operation [Col. 6 line 6 – 19: each job includes information as to: The processor ID of the processor that completed the job; a job-type identifier; an address to dereference in order to find the segment of associated job data or a base address of an associated address space for performing the job; a value to signify the length of the segment of associated job data or size of the associated address space.]. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over James-Roxby et al (US Patent 7,133,978 B1), in view of Erez et al (US Publication 2011/0145503 A1).
Regarding claim 3, James does not disclose the semiconductor apparatus according to claim 1, wherein the main control component is further configured to read the program codes from the storage device, and store the read program codes in the internal memories of the plurality of unit processors. 
Erez discloses the main control component is further configured to read the program codes from the storage device, and store the read program codes in the each processing element comprises a processor 36 and a local cache 38, comprising an instruction cache (iCache) 40 and a data cache 42. A run-time cache management routine 44, running on processor 36, reads lines of instructions and data from memory 34 into cache 38 as needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of James and Erez together because they both directed to manage tasks execution for the processors. Erez’s disclosing of reading the program codes from the storage device, and storing the read program codes in the internal memories of the plurality of unit processors would allow James to increase the speed for accessing the program codes because the program codes is stored inside the processor cache. 

Regarding claim 12, this rejected for the same reasons as set forth in claim 3 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US Publication 2015/0309751) in view of James-Roxby et al (US Patent 7,133,978 B1).
Regarding claim 15, Ellis discloses a stacked memory apparatus [Fig. 1] comprising:
 a base die [storage controller 128 and NVM controller 1301-130M][0098]; and 
a plurality of core dies [NVM 140-1] disposed over the base die and stacked through a plurality of through electrodes [0100: electrodes][0098], 
wherein at least one of the plurality of core dies comprises a storage device [NVM 140], the storage device including a data area and a code area and storing program codes provided from a host device in the code area [0035: read, write and/or erase operations for reading data from, writing data to, or erasing data from a corresponding set of NVM devices (e.g., NVM devices 140 or 142). In some implementations, commands in command queue 150 include host commands received from computer system 110.], and
 wherein the base die comprises: a plurality of unit processors [NVM controllers], each of the plurality of unit processors including an internal memory [command queue 150]; and a main control component [storage controller 128] configured to receive an 
Ellis does not explicitly disclose the main control component configured to receive an operation policy, which includes a processor ID, a code ID, and a code address, from the host device and to control the plurality of unit processors based on the operation policy, and wherein the processor ID is an identifier for each of the plurality of unit processors, the code ID is an identifier for each of the program codes, and the code address indicates a position of the code area where each of the program codes is stored. 
James discloses the main control component configured to receive an operation policy, which includes a processor ID, a code ID, and a code address, from the host device and to control the plurality of unit processors based on the operation policy, and wherein the processor ID is an identifier for each of the plurality of unit processors, the code ID is an identifier for each of the program codes, and the code address indicates a position of the code area where each of the program codes is stored [Col. 5 lines 55 – 60: jobs to be executed and associated job data is received. A job pool is generated and stored in a first portion of a shared memory [Fig. 2, 212] coupled to the multiple processors] [Col. 6 line 6 – 19: each job includes information as to: The processor ID of the processor that completed the job; a job-type identifier; an address to dereference in order to find the segment of associated job data or a base address of an associated address space for performing the job; a value to signify the length of the segment of associated job data or size of the associated address space.][Receiving the jobs includes the information stored in the shared memory 212]. 
Ellis discloses the stack memory structure comprising the stack memory and processors (NVM controllers 130). The processors are controlled by the storage controller 128 according to the operation policy received from the computer host 110 [Fig. 1 and 0040]. Ellis does not disclose the operation policy includes “the processor ID … program code” stored as claimed in claim 1. James cures Ellis deficiency by discloses receiving and storing the jobs with information in the shared memory 212 wherein the jobs information includes “the processor ID … program code” [Col. 5 lines 55 – 60]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ellis and James together because they both directed to manage tasks execution for the processors. James’s disclosing of to receive the operation policy which includes “a processor ID … program code” would allow Ellis to increase the efficiency of program execution because the program codes are categorized using identifiers to have faster accessing.
Regarding claim 16, Ellis discloses the stacked memory apparatus according to claim 15, further comprising an interface substrate over which the main control component and the base die are stacked [Fig. 1][0098, 0099, 0105: substrate and 2D, 3D memory device]. 


Regarding claim 18, Ellis discloses the stacked memory apparatus according to claim 15, further comprising: an interface substrate over which the main control component and the base die are stacked; and a package substrate over which the interface substrate is stacked [Fig. 1][0098, 0099, 0105: substrate and 2D, 3D memory device]. 
Regarding claim 19, Ellis and James discloses the stacked memory apparatus according to claim 15, wherein the operation policy includes an option number, which represents a specific combination of the processor ID, the code ID, and the code address [Col. 5 lines 55 – 60] [Col. 6 line 6 – 19: each job includes information as to: The processor ID of the processor that completed the job; a job-type identifier; an address to dereference in order to find the segment of associated job data or a base address of an associated address space for performing the job; a value to signify the length of the segment of associated job data or size of the associated address space.][Receiving the jobs includes the information stored in the shared memory 212]. 


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.